

113 SJ 47 PCS: Authorization for the Use of Military Force against the Islamic State of Iraq and the Levant
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 653113th CONGRESS2d SessionS. J. RES. 47[Report No. 113–323]IN THE SENATE OF THE UNITED STATESDecember 13, 2014Mr. Menendez, from the Committee on Foreign Relations, reported the following original joint resolution; which was read twice and placed on the calendarJOINT RESOLUTIONTo authorize the limited use of the United States Armed Forces against the Islamic State of Iraq
			 and the Levant.Whereas the terrorist organization known as the Islamic State of Iraq and the Levant and various
			 other names (in this resolution referred to as ISIL) poses a grave threat to the people and territorial integrity of Iraq, Syria, regional stability,
			 and the national security interests of the United States and its allies
			 and partners;Whereas ISIL holds significant territory in Iraq and Syria and has stated its intention to seize
			 more territory and demonstrated the capability to do so;Whereas ISIL leaders have stated that they intend to conduct terrorist attacks internationally,
			 including against the United States, its citizens, and interests;Whereas ISIL has committed despicable acts of violence and mass executions against Muslims,
			 regardless of sect, who do not subscribe to ISIL’s depraved, violent, and
			 oppressive ideology;Whereas ISIL has threatened genocide and committed vicious acts of violence against religious and
			 ethnic minority groups, including Iraqi Christians, Yezidi, and Turkmen 
			 populations;Whereas ISIL has targeted innocent women and girls with horrific acts of violence, including
			 abduction,
			 enslavement, torture, rape, and forced marriage;Whereas ISIL is responsible for the brutal murder of innocent United States citizens,
			 including James Foley, Steven Sotloff, and Abdul-Rahman Peter Kassig;Whereas it is the policy of the United States to work with regional and global allies and partners
			 to degrade and defeat ISIL, to cut off its funding, to stop the flow of
			 foreign fighters to its ranks, and to support local communities as they
			 reject ISIL;Whereas the announcement of the  anti-ISIL Coalition on September 5, 2014, during the NATO Summit
			 in Wales, stated that ISIL poses a serious threat and should be countered
			 by a broad international coalition;Whereas President Barack Obama articulated five lines of effort in the campaign to counter ISIL,
			 including supporting regional military partners, stopping the flow of
			 foreign fighters, cutting off ISIL’s access to financing, addressing
			 urgent humanitarian needs, and contesting ISIL’s messaging;Whereas the United States Government calls on its allies and partners in the Middle East and North
			 Africa that have not already done so to join and participate in the
			 anti-ISIL Coalition;Whereas the United States Government has successfully conducted airstrikes in Iraq, in coordination
			 with Iraqi and Kurdish security forces, to prevent humanitarian
			 catastrophes, protect vulnerable minority populations, repel ISIL from
			 areas of strategic importance, and demonstrate support to communities in
			 western and northern Iraq being terrorized by ISIL;Whereas the United States Government has successfully conducted airstrikes in Syria, in
			 coordination with local actors on the ground who demonstrate commitment
			 and capability in countering ISIL, in order to target ISIL training camps
			 and munitions facilities, stop sources of
			 ISIL funding, protect vulnerable minority populations, and target
			 extremist groups intent on attacking the United States and its allies;Whereas United States and Coalition airstrikes to date have succeeded in halting ISIL’s advance in
			 Iraq and Syria;Whereas the President should to the greatest extent possible act in concert or cooperation with the
			 security forces of other countries in the region to counter the grave
			 threat to regional stability and international security posed by ISIL;Whereas the anti-ISIL strategy requires effective local security forces in Iraq and Syria, and
			 empowered political leaders committed to leading inclusive, representative
			 governments that enable citizens in both countries to achieve their
			 legitimate aspirations and to live in peace and security; andWhereas President Obama stated on November 5, 2014, his commitment to working with Congress to pass
			 an authorization for the use of military force for the anti-ISIL military
			 campaign:  Now, therefore, be
			 itThat1.Short titleThis joint resolution may be cited as the Authorization for the Use of Military Force against the Islamic State of Iraq and the Levant.2.Authorization for use of United States Armed Forces(a)AuthorizationThe President is authorized, subject to the limitations in subsection (c), to use the Armed Forces
			 of the United States as the President determines to be necessary and
			 appropriate against the Islamic State of Iraq and the Levant or associated
			 persons or forces as defined in section 5.(b)War powers resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress
			 declares that this section is intended to constitute specific statutory
			 authorization within the meaning of section 5(b) of the War Powers
			 Resolution (50 U.S.C. 1544(b)), within the limits of the authorization
			 established under this section.(2)Applicability of other requirementsNothing in this resolution supersedes any requirement of the War Powers Resolution (50 U.S.C. 1541
			 et seq.).(c)LimitationsThe authority granted in subsection (a) does not authorize the use of the United States Armed
			 Forces for the purpose of ground combat operations except as necessary—(1)for the protection or rescue of members of the United States Armed Forces or United States citizens
			 from imminent danger posed by ISIL; or(2)to conduct missions not intended to result in ground combat operations by United States forces,
			 such as—(A)intelligence collection and sharing;(B)enabling kinetic strikes;(C)operational planning; or(D)other forms of advice and assistance to forces fighting ISIL in Iraq or Syria.3.Duration of this authorizationThis authorization for the use of military force shall terminate three years after the date of the
			 enactment of this joint resolution, unless reauthorized.4.Reports(a)Periodic reportThe President shall report to Congress at least once every 60 days on specific actions taken
			 pursuant to this authorization.(b)Comprehensive strategyNot later than 30 days after the date of the enactment of this joint resolution, the President
			 shall submit to Congress an unclassified report, which may include a
			 classified annex, on the comprehensive strategy of the United States in
			 Iraq and Syria, including all activities authorized by this joint
			 resolution. The comprehensive strategy report shall include—(1)The specific political and diplomatic objectives of the United States in the region and the methods
			 proposed to achieve them.(2)Clearly defined military objectives of the United States, including—(A)a list of the organizations and entities to be targeted by military operations;(B)the geographic scope of military operations; and(C)methods for limiting civilian casualties.(3)Actual and proposed contributions from coalition partners of the United States, including
			 financing, equipment, training, troops, and logistics support.(4)Humanitarian assistance and support for displaced civilian populations.(5)Benchmarks for assessing progress toward political, diplomatic, and military goals.(6)A realistic end goal and exit strategy.(7)An estimate of the costs involved and how any funds made available for activities authorized by
			 this joint resolution will be fully offset through reduced spending,
			 increased revenue, or both.5.Associated persons or forces definedIn this joint resolution, the term associated persons or forces means individuals and organizations fighting for or on behalf of the Islamic State of Iraq and the
			 Levant or a closely-related successor entity, for the purposes of action
			 authorized to be taken under this joint resolution.6.ApplicabilityThe provisions of this joint resolution pertaining to the authorization of use of force against the
			 Islamic State of Iraq and the Levant shall supersede any preceding
			 authorization for the use of military force.7.Repeal of Authorization for Use of Military Force Against IraqThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243;
			 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.8.Sunset of 2001 Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) shall
			 terminate on the date that is three years after the date of the enactment
			 of this Act, unless reauthorized.December 13, 2014Read twice and placed on the calendar